DETAILED ACTION
1	This action is responsive to the amendment filed on November 30, 2021.
2	The cancellation of claims 7 and 16 is acknowledged. Pending claims are 1-6, 8-15 and 17-20. 
3	The rejections of the claims under 102(a)1 and 103 are withdrawn because of the applicant’s amendment.
4	Claims 1-6, 8-15 and 17-20 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2010/0083446 A1) teaches a process for dyeing hair comprising applying to the hair a composition comprising a mixture of  polydimethylsiloxane   and cyclopentadimethylsiloxane (decamethylcyclopentasiloxane) (oligoalkylsiloxane), 3-aminopropyltriethoxysilane and Bis[3-triethoxysilylpropyl]amine (see page 20, Examples (Ia)). However, the closest prior art of record (US’ 446 A1) does not teach or disclose a process for dyeing keratin fibers comprising applying to the keratin fibers at least one organic silicon compound having a formula (IV) in a combination of other organic silicon compound having one, two or three silicon atoms and including one or more basic chemical functions and one or more hydroxy groups with the addition of at least one oligoalkylsiloxane as claimed. Further, the comparative data in the claimed specification demonstrates that the claimed composition (a1E) provides a clear solution after stored at 25 OC for 10 weeks with very good color intensity than the comparative compositions (aIV1) and (a1V2) that show streaky, jelly and slightly gel-like after stored at 25 OC for 10 weeks with uncolored or average color intensity (see the comparative Examples in the claimed specification). Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers dyeing formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761